Citation Nr: 0700778	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  01-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for arthritis.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for chest pain, claimed as 
heart disease.

3.  Entitlement to an effective date prior to April 21, 2000 
for the grant of service connection for schizophrenia.

4.  Entitlement to an effective date prior to April 21, 2000 
for the grant of service connection for bilateral hearing 
loss.

5.  Entitlement to an effective date prior to April 21, 2000 
for the grant of service connection for tinnitus.

6.  Entitlement to an effective date prior to April 21, 2000 
for special monthly compensation (SMC) due to deafness.

7.  Entitlement to a higher initial evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to July 
1952.  The veteran has been determined to be incompetent for 
VA purposes, and his spouse, acting as his guardian, has 
pursued this appeal on his behalf.  The veteran failed to 
appear at his scheduled hearing at his videoconference 
hearing scheduled in November 2006 before a Veterans Law 
Judge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, which included denying his application 
to reopen claims of service connection for arthritis and 
chest pains, claimed as heart disease.  The veteran is also 
appealing the effective dates for grants of service 
connection for schizophrenia, bilateral hearing loss, 
tinnitus, and the grant of SMC due to deafness.  The veteran 
is also appealing the initial evaluation of 10 percent for 
tinnitus from the March 2004 rating decision.  

In the current appeal, it appears that the RO reopened the 
veteran's service-connection claims for arthritis and chest 
pain/heart trouble, however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed these 
claims on a de novo basis, the issues are as stated on the 
title page.

In this decision, the Board finds that new and material 
evidence has been submitted sufficient to reopen the 
veteran's service connection claim for arthritis.  The 
reopened service connection claim for arthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen his 
service connection claim for arthritis in December 1997 on 
the basis that there was no evidence showing a diagnosis of 
arthritis in service, within one year of separation from 
service, or that his arthritis is related to service; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  The RO denied service connection for chest pains/heart 
trouble in December 1997 on the basis that there was no 
evidence showing a chronic disability; the veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.
  
3.  The veteran petitioned to reopen his service connection 
claims for chest pain/heart trouble and arthritis prior to 
August 29, 2001.

4.  Evidence received since the December 1997 rating decision 
denying service connection for arthritis is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

5.  Evidence received since the December 1997 rating decision 
denying service connection for chest pain/heart trouble are 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

6.  In a final decision dated December 1997, the RO denied an 
application to reopen a claim of entitlement to service 
connection for schizophrenia and bilateral hearing loss.  

7.  An application to reopen a claim of entitlement to 
service connection for schizophrenia and bilateral hearing 
loss was received April 21, 2000; this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection and award of compensation for 
schizophrenia and bilateral hearing loss.

8.  The RO was not in receipt or possession of any evidence 
between December 16, 1997 and April 20, 2000 that can be 
construed as a claim of entitlement to service connection for 
schizophrenia and bilateral hearing loss.

9.  The veteran's service connection claim for tinnitus and 
claim of SMC due to deafness were not received prior to April 
21, 2000.

10.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied reopening 
a service connection claim for arthritis and entitlement to 
service connection for chest pain/heart trouble, is final.  
38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (1997 & 2006).

2.  Evidence received since the December 1997 rating decision 
is new and material and the veteran's service connection 
claim for arthritis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (prior to 
August 29, 2001).

3.  New and material evidence has not been received since the 
December 1997 rating decision, and the claim to reopen 
entitlement to service connection for chest pain/heart 
trouble is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (prior to August 29, 
2001).

4.  The criteria for entitlement to assignment of an 
effective date prior to April 21, 2000, for the grant of 
entitlement to service connection for schizophrenia, are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).

5.  The criteria for entitlement to assignment of an 
effective date prior to April 21, 2000, for the grant of 
entitlement to service connection for bilateral hearing loss, 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).

6.  The criteria for entitlement to assignment of an 
effective date prior to April 21, 2000, for the grant of 
entitlement to service connection for tinnitus, are not met. 
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).

7.  The criteria for entitlement to assignment of an 
effective date prior to April 21, 2000, for the grant of 
entitlement to SMC due to deafness, are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2006); 38 C.F.R. § 3.400 (2006).

8.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2006); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial rating decision for the new and material evidence 
claims was dated in August 2000, prior to the enactment of 
the VCAA.  Therefore, it was not possible to provide proper 
notification before the initial rating determination.  
However, in a December 2000 statement of the case, the RO 
provided the veteran with the first three elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following 
the enactment of the VCAA, the RO issued a VCAA letter that 
properly provided notice of the underlying service connection 
claims for arthritis and chest pain/heart trouble, and the 
fourth element under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  For the early effective date claims, the RO 
issued a VCAA letter dated in August 2005 that properly 
provided notice of his claims, and met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

These letters provided the veteran with an update on the 
status of his claims, and specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession pertaining to his claims.  The 
veteran was also provided notice of applicable laws and 
regulations, a discussion of the facts of the case, and the 
basis for the denials in statements of the case dated in 
December 2000 and in August 2005.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records, specifically VA 
examination reports dated in 2001 and 2002, and lay 
statements from the veteran in support of his claims.  As VA 
examinations and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The Board finds that there is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  New and Material

By way of history, the Board denied the veteran's service 
connection claim for arthritis in decisions dated in August 
1954 and March 1991.  In a December 1997 rating decision, the 
RO denied an application to reopen the veteran's service 
connection claim for arthritis and an original service 
connection claim for chest pains/heart trouble.  The veteran 
was advised of his procedural and appellate rights that same 
month; however, he did not appeal.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105 (West 1991 
& 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (1997 & 
2006).

While the RO determination in December 1997 is final, if new 
and material evidence is presented or secured with respect to 
these claims, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claims.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  Specifically, 
under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were recently amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Here, service medical records did not show any complaints, 
treatment, or diagnosis involving arthritis or heart problems 
during service.  Separation examination report dated in July 
1952 indicated that the spine, extremities, heart, and 
vascular system were normal on clinical evaluation.  

There is also no evidence of cardiovascular problems or 
arthritis within one year following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2006).  Degenerative joint disease 
(DJD) was first diagnosed in December 1953, more than one 
year following separation from service.  Although the veteran 
had current diagnoses of DJD and arthritis, there was no 
medical evidence relating this to his active service prior to 
the December 1997 rating decision.  There was also no 
diagnosis involving heart trouble in the record prior to the 
December 1997 rating decision.  Based upon the above 
evidence, the RO denied both the veteran's application to 
reopen service connection claim for arthritis and the 
original service connection claim for chest pain/heart 
problems.  


Arthritis

In the veteran's current application to reopen his service 
connection claim for arthritis, the record includes a VA 
examination report dated in September 2001 and an addendum 
report from the same VA physician.  The September 2001 VA 
physician examined the veteran and diagnosed osteoarthritis 
and neuropathy of his feet secondary to cold injury.  In the 
addendum, the VA physician indicated that the veteran's 
osteoarthritis was secondary to the veteran's cold exposure 
during service.   

The September 2001 VA physician's opinion is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's service connection claim for 
arthritis.  Thus, the evidence received subsequent to the 
December 1997 rating decision is "new and material" as 
contemplated by 38 C.F.R. § 3.156, and provides a basis to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West. 2002 & 
Supp. 2006).

Chest Pain

For the application to reopen service connection claim for 
chest pain, claimed as heart disease, the Board finds that 
there is no new and material evidence showing a current heart 
disease or disability.  The veteran was afforded two VA 
examinations, dated in October 2001 and May 2002.  Both VA 
physician failed to find a current disability involving the 
heart.  The May 2002 VA physician stated that after reviewing 
the record, and the findings from the October 2001 VA 
examination report, he was unable to offer an opinion as to 
why the veteran has chest pains, which are atypical and 
noncardiac in origin.  Although both examination reports are 
new evidence, neither is material as there is no indication 
of a current heart disease or disability.  The Board notes 
that pain is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303 (2006).  

The veteran's and his wife's assertions that he has a current 
heart disease or disability, is not helpful to his claim. The 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In short, the evidence received following the December 1997 
rating determination is cumulative or redundant and is not, 
either by itself or in connection with other evidence of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's underlying claim of 
entitlement to service connection for  chest pain, claimed as 
heart disease.  As such, the evidence after the December 1997 
rating determination is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim.  38 U.S.C.A. § 5108.  
Accordingly, the benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  Effective Date

The veteran contends that an effective date prior to April 
21, 2000, is warranted for the grant of service connection 
for schizophrenia, bilateral hearing loss, tinnitus, and SMC 
due to deafness.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim 


reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a) (West 2006); 38 C.F.R. § 3.400 (2006).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.  

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award is based upon a variety of factors, 
including date of claim, date entitlement is shown and 
finality of prior decisions.

Review of the record shows that the veteran applied for 
entitlement to service connection for a psychiatric disorder 
and bilateral hearing loss prior to April 21, 2000.  In 
decisions dated in August 1954 and March 1991, the Board 
denied service connection for psychiatric disability.  In an 
August 2002 rating decision, the RO denied service connection 
for hearing loss and schizophrenia.  Finally, in a December 
1997 rating decision, the RO denied to reopen the veteran's 
service connection claims for bilateral hearing loss, 
including ear trouble and schizophrenia.  The veteran 
received notice of the December 1997 rating determination 
that same month, but did not file a timely appeal.  
Therefore, this decision is final.  38 U.S.C.A. § 7105 (West 
2006); 38 C.F.R. §§ 3.160(d), 3.400(q) (r), 20.302, 20.1103 
(2006).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2006).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).

Schizophrenia and Bilateral Hearing Loss

The veteran contends that the effective date should be 
earlier for schizophrenia and bilateral hearing loss.  
However, the Board finds that the veteran did not submit any 
communication or action indicating an intent to apply to 
reopen his service connection claims for schizophrenia or 
bilateral hearing loss after the December 16, 1997 rating 
decision and prior to filing the written request for service 
connection, which was received on April 21, 2000.   The 
veteran applied, and received entitlement to aid and 
attendance benefits in a May 1999 rating decision.  However, 
no claim involving schizophrenia or bilateral hearing loss 
was received prior to April 21, 2000.  As no claim to reopen 
his service connection claims for schizophrenia and bilateral 
hearing loss following the December 16, 1997 rating decision 
was received prior to April 21, 2000, applicable law provides 
that the effective date of the grant of service connection 
for schizophrenia and bilateral hearing loss cannot be 
earlier than April 21, 2000.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  As a result, the claims for entitlement to 
an earlier effective date for schizophrenia and bilateral 
hearing loss must be denied.

Tinnitus and SMC Due To Deafness

The Board also finds that the veteran did not submit any 
communication or action indicating an intent to claim service 
connection for tinnitus and SMC due to deafness prior to 
April 21, 2000.  The RO granted service connection for 
tinnitus and entitlement to SMC due to deafness in a March 
2004 rating decision and assigned an effective date of April 
20, 2000.  Although the veteran never applied for tinnitus on 
April 21, 2000, the RO appeared to have found that the 
veteran's bilateral hearing loss claim included the claim for 
tinnitus.  As service connection for bilateral hearing loss 
is effective April 21, 2000, SMC due to deafness could not be 
earlier than the date of the service connection for bilateral 
hearing loss.  

As no service connection claim for tinnitus and SMC due to 
deafness was received prior to April 21, 2000, applicable law 
provides that the effective date of the grant of service 
connection for these claims cannot be earlier than November 
12, 1999. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a 
result, the claim for entitlement to an earlier effective 
date for the grant of service connection for tinnitus and the 
grant of SMC due to deafness must be denied.

IV.  Tinnitus

As noted above, the issue before the Board is whether the 
veteran is entitled to a higher initial evaluation for his 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.    

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for arthritis, and to this 
extent, the appeal is allowed.

New and material evidence not having been received to reopen 
a claim for service connection for chest pain, claimed as 
heart disease, that benefit is denied.

Entitlement to an earlier effective date prior to April 21, 
2000 for the grant of service connection for schizophrenia is 
denied.

Entitlement to an earlier effective date prior to April 21, 
2000 for the grant of service connection for bilateral 
hearing loss is denied.

Entitlement to an earlier effective date prior to April 21, 
2000 for the grant of service connection for tinnitus is 
denied.

Entitlement to an earlier effective date prior to April 21, 
2000 for the grant of SMC for deafness is denied.

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.






REMAND

Having determined that the veteran's service connection claim 
for arthritis is reopened, the Board finds that further 
development is necessary.

As discussed above, VA medical records show current diagnoses 
of arthritis and degenerative joint disease.  The veteran 
also received a VA examination in September 2001 for purposes 
of determining the etiology of his current low back 
disability.  While providing an etiology opinion, the VA 
physician's rationale for the opinion does not appear to be 
based on the evidence in the claims folder.  There is no 
evidence from the claims folder referenced in her opinion.  
In fact, the basis for the VA physician's opinion is not 
clear. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for a 
VA orthopedic evaluation to assess the 
nature and etiology of his arthritis and 
degenerative joint disease.  The physician 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current arthritis and 
degenerative joint disease is related to 
cold exposure in service.  The examination 
report should include the complete 
rationale for all opinions expressed.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
arthritis, taking into account any newly 
obtained VA examination report and 
etiology opinion.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


